DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 2/21/2020 and 8/4/2020 have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12 and 14 of U.S. Patent No. 10,540,106. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in U.S. Patent No. .

pending Application 16/746,663
U.S. Patent No. 10,540,106
17. A method for improved copy on write functionality within an SSD, comprising: determining that a reference to a next index of a master entry points to a clone entry of cloned data; uncloning the clone entry of cloned data by replacing the reference to the next index located in a first sub-entry with a packed logical block, and replacing the reference to the master index located in a second sub-entry with a packed logical block; and uncloning the master entry of the cloned data by replacing the reference to the next index located in a third sub-entry with a packed logical block, and replacing the reference to the master index located in a fourth sub-entry with a packed logical block, wherein each packed logical block 
A method for improved copy on write functionality within an SSD solid state drive comprising: determining that a clone entry for a cloned data is an only clone entry, wherein the determination comprises: determining that a reference to a next index of a cloned entry matches a reference to a master index of the cloned entry; determining that a reference to a next index of a master entry points to the clone entry; uncloning the clone entry of the cloned data by replacing the reference to the next index located in a first sub-entry with a PLB packed logical block, and replacing the reference to the master index located in a second sub-entry with a PLB packed logical block; and uncloning the master entry of the cloned data by replacing the reference to the next index located in a third sub-entry with a PLB packed logical block, and replacing the reference to the master index located in a fourth sub-entry with a PLB packed loqical block, wherein each PLB packed loqical block comprises a map of logical block addresses (LBAs) to a physical address.

A system for providing improved copy on write functionality within an SSD solid state drive, the system comprising: a first device; wherein the first device includes stored instructions stored in memory, the instructions comprising: determining that a clone entry for a cloned data is an only clone entry, wherein the determination comprises: determining that a reference to a next index of the cloned entry matches a reference to a master index of the cloned entry; determining that a reference to a next index of a master entry points to the clone entry; uncloning the clone entry of the cloned data by replacing the reference to the next index located in a first sub-entry with a PLB packed loqical block, and replacing the reference to the master index located in a second sub-entry with a PLB packed logical block; and uncloning the master entry of the cloned data by replacing the reference to the next index located in a third sub-entry with a PLB packed loqical block, and replacing the reference to the master index located in a fourth sub-entry with a PLB packed logical block, wherein each PLB packed logical block comprises a map of logical block addresses (LBAs) to a physical address.


	As shown in table above, claims 1 and 11 of U.S. Patent No. 10,540,106 covers the claimed limitations as recited in claims 17-18 of pending Application as shown above such that they are not patentably distinct from each other. For the same reasons, claimed limitations as recited in claims 19-20 of pending Application are also covered by claims 12 and 14 of U.S. Patent No. 10,540,106. Thus, claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-12 and 14 of U.S. Patent No. 10,540,106.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10-11 and 13 of U.S. Patent No. 9,880,755. Although the claims at issue are not identical, they are not patentably distinct from each other because all the claimed limitations are transparently found in U.S. Patent No. 10,540,106 with obvious wording variations. Take an example of comparing claims 17-18 of pending Application with claims 1 and 11 of U.S. Patent No. 9,880,755.

pending Application 16/746,663
U.S. Patent No. 9,880,755
17. A method for improved copy on write functionality within an SSD, comprising: determining that a reference to a next index of a master entry points to a clone entry of cloned data; uncloning the clone entry of cloned data by replacing the reference to the next index located in a first sub-entry with a packed logical block, and replacing the reference to the master index located in a second sub-entry with a packed logical block; and uncloning the master entry of the cloned data by replacing the reference to the next index located in a third sub-entry with a packed logical block, and replacing the reference 
A method for providing improved copy on write functionality within an SSD comprising: providing, in memory of a device, an indirection data structure as part of a circularly linked list, the indirection data structure comprising: a master entry for cloned data, the master entry comprising a first plurality of sub-entries, wherein a first sub-entry of the first plurality sub-entries contains a reference to a next index, a second sub-entry of the first plurality of sub-entries contains a reference to a master index, and the remaining sub-entries of the first plurality of sub-entries each contain a determining that the reference to the next index of the master entry points to the clone entry;  uncloning the clone entry of the cloned data by replacing the reference to the next index located in the fourth sub-entry with a PLB, and replacing the reference to the master index located in the third sub-entry with a PLB;  and uncloning the master entry of the cloned data by replacing the reference to the next index located in the first sub-entry with a PLB, and replacing the reference to the master index located in the second sub-entry with a PLB;  wherein each PLB comprises a map of logical block addresses (LBAs) to a 
physical address.

A system for providing improved copy on write functionality within an SSD, the system comprising: a first device;  wherein the first device includes stored instructions stored in memory, the instructions comprising: an instruction to provide, in memory of the first device, an indirection data structure as part of a determining that the reference to the next index of the master entry points to the clone entry;  uncloning the clone entry of the cloned data by replacing the reference to the next index located in the fourth sub-entry with a PLB, and replacing the reference to the master index located in the third sub-entry with a PLB;  and uncloning the master entry of the cloned data by replacing the reference to the next index located in the first sub-entry with a PLB, and replacing the reference to the master index located in the second sub-entry with a PLB;  wherein each PLB comprises a map of logical block addresses (LBAs) to a physical address.


	As shown in table above, claims 1 and 10 of U.S. Patent No. 9,880,755 covers the claimed limitations as recited in claims 17-18 of pending Application as shown above such that they are not patentably distinct from each other. For the same reasons, claimed limitations as recited in claims 19-20 of pending Application are also covered by claims 11 and 13 of U.S. Patent No. 9,880,755. Thus, claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,  10-11 and 13 of U.S. Patent No. 9,880,755.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2012/0311243) in view of Le et al. (US 2008/0244028 hereinafter Le).
Regarding claim 1, Lin discloses method for improved copy on write functionality within an SSD (figure 2), comprising: creating a master c-entry, wherein the master c-entry contains LBAs mapped to a plurality of physical addresses and wherein the master c-entry contains actual mappings to less than all of the plurality of physical addresses ([0026], when a computer system is writing data to non-volatile memory, a logical page is mapped onto three physical pages by logical-to-physical page element, and the page jumper only selects a corresponding order bit page which is formed from the corresponding bit of storage cells to store in the temporary data storage block such that the entry contains actual mappings to less than all of the plurality of physical addresses). Lin differs from the claimed invention in not specifically teaching the steps of creating a clone c-entry, wherein the clone c-entry contains LBAs mapped to less than all of the plurality of physical addresses, wherein the clone c-entry maps to at least one physical address of the plurality of physical addresses that matches a physical address actually mapped in the master c-entry, and wherein the clone c-entry maps to at least one physical address of the plurality of physical addresses that is not actually mapped in the master c-entry. However, Le teaches a method to maintain synchronization between a master disk and a clone disk as shown in figure 3 including a 
Regarding claim 2, Lin teaches the step of assigning a block to indicate a master index ([0021], assign bit of each storage cell respectively form a corresponding order bit page).
Regarding claim 3, Lin teaches the step of assigning a block to indicate a next index ([0027], page jumper selects MSB page formed from most significant bit to be stored in the other temporary data storage block).
Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (US 2012/0311243) in view of Le et al. (US 2008/0244028 hereinafter Le) as applied in claim 1 above, and further in view of Nelson et al. (US 2015/0154107 hereinafter Nelson).
Regarding claims 4-5, the combination of Lin and Le differs from the claimed invention in not specifically teaching that the creating the master c-entry and creating the clone c-entry is implemented on a flat indirection system, wherein the flat indirection system has an indirection data structure with entries. However, Nelson teaches SSDs use a flat indirection system with 4 kB granularity ([0012]) in order to provide better performance for aligned 4kB transactions. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Lin and Le in having that the creating the master c-entry and creating the clone c-entry is implemented on a flat indirection system, wherein the flat indirection system has an indirection data structure with entries, as per teaching of Nelson, in order to provide better performance for aligned 4kB transactions.
Regarding claims 6-7, Lin discloses that indirection data structure entry has a clone tracking bit, wherein the clone tracking bit is set to 1 to indicate that a particular packed logical block is a master copy (figure 6 and [0004], a cell including two bits of which the smaller one is the least significant bit (LSE) while the larger one is the most significant bit (MSB) is be to create a 4 layer state (00, 01, 11, 10) to be written into different pages of a block).



Allowable Subject Matter
Claims 8-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach “ determining that a reference to a next index of the master c-entry points to the clone c- entry; uncloning the clone c-entry by replacing the reference to the next index located in a first sub-entry with a packed logical block, and replacing a reference to a master index located in a second sub-entry with a packed logical block; and uncloning the master c-entry by replacing the reference to the next index located in a third sub-entry with a packed logical block, and replacing the reference to the master index located in a fourth sub-entry with a packed logical block, wherein each packed logical block comprises a map of logical block addresses (LBAs) to a physical address” as recited in claim 8.
Claims 9-16 are allowed because of depending claim 8, containing the same allowable subject matter.

Claims 16-20 would be allowable if rewritten or amended to overcome the double patenting rejection(s), set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUO H LI whose telephone number is (571)272-4183.  The examiner can normally be reached on Mon. Tue. and Thurs. 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZHUO H LI/Primary Examiner, Art Unit 2133